Citation Nr: 1610974	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-43 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina. 

In a July 2014 decision, the Board denied the Veteran's claim on appeal herein.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court) and in an October 2015 Memorandum Decision, the Court vacated the July 2014 Board decision.  The Veteran's claim has been returned to the Board for compliance with the instructions of the Court's October 2015 Memorandum Decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in an October 2015 Memorandum Decision, the Court vacated the Board's July 2014 denial of the Veteran's claim and remanded it for further consideration.  In light of the instruction in the Court's October 2015 Memorandum Decision, the Board concludes that further evidentiary development is necessary for proper adjudication of the claim.  

The Board finds that another VA opinion is necessary to adequately address the Veteran's claim.  As noted in the Memorandum Decision, the Veteran may also have additional disability in the form of inability to open his right eye, dry eye syndrome, and light perception vision.  The VA medical opinions of record focused on the Veteran's right eye blindness and did not address the aforementioned conditions.  Accordingly, the Board finds that on remand an additional VA medical opinion is necessary.  

Additionally, the claims file does not contain the signed informed consent documents for the Veteran's November 6, 2009, November 17, 2009, and January 11, 2010 VA right eye surgeries.  As these forms pertain to the foreseeable potential risks and complications of which the Veteran was advised, they must be associated with the claims file.  

Finally, as the Veteran is receiving ongoing private and VA ophthalmological treatment, on remand, VA should obtain all outstanding VA treatment records and undertake reasonable efforts to obtain any outstanding private treatment records.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the Veteran dated from February 2013 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Request from the Columbia VA Medical Center the informed consent form(s) signed by the Veteran in connection with his November 6, 2009, November 17, 2009, and January 11, 2010 right eye surgeries.  The AOJ should document all attempts to obtain these records.  

If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2015).  
3.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private treatment records related to his right eye, to include any updated treatment records from Union Family Practice, Horizon Eye Center, and Retina Consultants of Charleston.

If private records are identified, but not obtained, the RO should notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be decided based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

4.  Following receipt of the foregoing records, schedule the Veteran for VA examination with a clinician with appropriate expertise.  The claims file must be reviewed by the examiner and such review must be noted in the examination report.  Based on review of treatment records and clinical findings, the examiner is requested to address:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's November 2009 and January 2010 right eye surgeries, or any of the proceeding or subsequent VA care, resulted in additional disability or disabilities.

In so opining, the examiner should address the Veteran's lay statements and the medical evidence of record regarding decreased right eye acuity, inability to open his right eye, dry eye syndrome, eye pain, headaches, and worsening of the Veteran's pre-existing right eye glaucoma.

b.  If there is additional disability due to VA treatment, is it at least as likely as not (50 percent probability or more) that the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA providing treatment?

In so opining, the examiner should address lay statements of record, to include the Veteran's assertions that during surgery his surgeon ran out of irrigation liquid, had trouble with the intraocular pump, broke sterile technique, and was unable to locate lens cutters.  The examiner should also address and reconcile his or her opinion with the April 2011 statement from Dr. Woldorf; the November 2013 statement from Dr. Campo; the March 2014 opinion from Dr. Hwang, and the treatise evidence submitted by the Veteran.  

c.  If there is additional disability due to VA treatment, is it at least as likely as not (50 percent probability or more) that the proximate cause of any additional disability was due to an event not reasonably foreseeable?

In rendering the above requested opinions, the examiner should address the lay statements of record, the April 2011 statement from Dr. Woldorf, the November 2013 statement from Dr. Campo, the March 2014 opinion from Dr. Hwang, and the treatise evidence submitted by the Veteran.  

In determining whether poor vision was a foreseeable risk, the examiner should specifically address Dr. Hwang's statement that 0.4 percent of all cataract surgery patients require additional vitrectomy and end up with poor vision.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner is advised that to establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, VA furnished the treatment without the Veteran's informed consent.

The examiner is also advised that the term "event not reasonably foreseeable" means whether a reasonable healthcare provider would have foreseen the event.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.

The examiner must provide complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be given without resort to mere speculation, then the examiner should state whether it cannot be determined from current medical knowledge, or indicate what information would be necessary in order to be able to offer an opinion.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Finally, readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and afforded an appropriate period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

